
	

113 S1066 IS: Federal Student Loan Refinancing Act
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1066
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To allow certain student loan borrowers to refinance
		  Federal student loans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Student Loan Refinancing
			 Act.
		2.Student loan
			 consolidationSection 459B of
			 the Higher Education Act of 1965 (20 U.S.C. 1087i–2) is amended—
			(1)in subsection
			 (a)(3), by striking section and inserting
			 subsection;
			(2)in subsection
			 (b), by striking this section and inserting subsection
			 (a) each place the term appears; and
			(3)by inserting at the end the
			 following:
				
					(c)Temporary Loan
				Consolidation Authority for certain loans made after July 1, 2006
						(1)Loan
				consolidation authority
							(A)In
				GeneralA borrower who has 1
				or more loans in a category described in subparagraph (B) may consolidate all
				of the loans of the borrower that are described in subparagraph (B) into a
				Federal Direct Consolidation Loan during the period described in subparagraph
				(C).
							(B)Categories of
				loans that may be consolidatedThe categories of loans that may be
				consolidated under subparagraph (A) are loans made on or after July 1, 2006,
				that are—
								(i)loans made under this part;
								(ii)loans purchased by the Secretary pursuant
				to section 459A; and
								(iii)loans made under part B that are held by an
				eligible lender, as such term is defined in section 435(d).
								(C)Time period in
				which loans may be consolidated
								(i)Federal Direct
				LoansIn the case of a borrower who has 1 or more loans described
				under subparagraph (B)(i), the Secretary shall—
									(I)consolidate the
				loans described under subparagraph (B)(i) not later than 90 days after the date
				of enactment of the Federal Student Loan
				Refinancing Act; and
									(II)notify the
				borrower, in writing, prior to such consolidation that—
										(aa)the borrower's
				loans under this part have been consolidated at a lower interest rate;
				and
										(bb)the borrower's
				repayment plan and the other terms and conditions of the borrower's loan remain
				unchanged.
										(ii)Other
				LoansIn the case of a borrower who has 1 or more loans described
				under clause (ii) or (iii) of subparagraph (B), the Secretary shall—
									(I)initiate the loan
				consolidation process for the loans described under clause (ii) or (iii) of
				subparagraph (B), not later than 90 days after the date of enactment of the
				Federal Student Loan Refinancing
				Act, by sending a completed loan consolidation application to the
				borrower;
									(II)notify the
				borrower, as part of such application, that a fee will be assessed and that the
				interest rate of the Federal Direct Consolidation Loan will be set in
				accordance with paragraph (2); and
									(III)notify the
				borrower, as part of such application, that if the borrower wishes to
				consolidate in accordance with the completed application, the borrower must
				endorse the application and submit the application to the Secretary not more
				than 6 months after receipt of the application.
									(2)Terms of
				loansThe following terms and conditions shall apply to a Federal
				Direct Consolidation Loan made under this subsection:
							(A)The applicable
				rate of interest on a Federal Direct Consolidation Loan made under this
				subsection shall be—
								(i)4
				percent; or
								(ii)in a case in
				which the weighted average of the interest rates on the outstanding loans of a
				borrower that will be consolidated is less than 4 percent, the lesser
				of—
									(I)the weighted
				average of the interest rates on the outstanding loans of a borrower that will
				be consolidated; or
									(II)a rate of
				interest equal to—
										(aa)4 percent;
				minus
										(bb)0.4 percent of
				the principal balance of the consolidation loan, at the time of
				consolidation.
										(B)In the case of a
				loan consolidated under paragraph (1)(C)(ii), an origination fee equal to 0.4
				percent of the principal balance of the consolidation loan, at the time of
				consolidation, will be added to the principal balance of the loan, and the
				Secretary shall use the fee to cover the cost of making and servicing the
				loan.
							(C)If 1 or more of
				the loans being consolidated is a loan described under subparagraph (B)(iii),
				the interest rate on the Federal Direct Consolidation Loan under this
				subsection shall be reduced by 0.25 percent.
							(D)Any benefit a
				borrower is receiving or earning at the time a Federal Direct Consolidation
				loan is issued under this subsection shall not be affected by consolidation
				under this section, including benefits such as a deferment or forbearance,
				accumulation of monthly payments as part of the public service loan forgiveness
				program under section 455(m), accumulation of monthly payments toward a loan
				discharge under the income-based repayment plan under section 493C,
				participation in a particular repayment plan, and other benefits to the
				borrower.
							.
			3.Exemptions from
			 other laws
			(a)Exemption from
			 the Paperwork Reduction ActChapter 35 of title 44, United States
			 Code, shall not apply to this Act.
			(b)Inapplicability
			 of rulemaking requirementsSections 482(c) and 492 of the Higher
			 Education Act of 1965 (20 U.S.C. 1089(c), 1098a) and section 553 of title 5,
			 United States Code, shall not apply to the amendments made by this Act, or to
			 any regulations promulgated under such amendments.
			
